There is a motion for rehearing in which the only point raised is that the court misconstrued sec. 102.47, Stats., in saying:
"Hence as the death of the instant employee occurred `from cause other than' his accident and `before his disability indemnity' ceased, it must be made according to sub. (1) as if `permanent total disability' had resulted, in which case the death benefit is `the same as if the injury had caused death.'"
The statement quoted is correct as applied to the facts of the instant case because the unaccrued compensation involved exceeds $6,000.  The brief contends that the statement is manifestly incorrect because according to it no matter how much less than $6,000 the unaccrued compensation might be in case of death before indemnity ceased the death benefit would be $6,000.  This does not follow because we must give effect to sub. (2) of "this section" as well as sub. (1) and sub. (2) expressly limits payment to the "unaccrued compensation" previously allowed and provides that there shall be "no other," — that is, no further payments.  Hence there cannot be payments in any such case beyond the amount of the compensation previously allowed for the injury.  Sub. (1) applies to limit the amount of the death benefit payment, rather than fix it as the language quoted from the opinion literally taken and disregarding sub. (2) would imply.  We think this plainly follows from consideration of "this section" as a whole.  The opinion might better have said the death benefit is limited by sub. (1) instead of "it [the death benefit] must be made according to sub. (1)."  What should be allowed as death benefit in case of an unaccrued compensation of less than $6,000 is *Page 547 
not involved and there was no occasion or intent to declare or consider the amount of the death benefit in such case.
The motion for rehearing is denied but as it calls attention to an inexact statement in the opinion which calls for the correction here made no costs of motion will be allowed.